--------------------------------------------------------------------------------

Olibri Acquisitions
4432 Merrick Run Ln
Valrico, FL 33596
813-438-5225

CONSULTING SERVICES AGREEMENT

THIS AGREEMENT is made as of the 4th Day of October 2013.

BETWEEN:

Olibri Acquisitions, with offices at 4432 Merrick Run Ln, Valrico, FL 33596 (the
“service provider”),

AND:

Enertopia Corporation (ENRT), a Nevada corporation, with offices at #950 - 1130
West Pender Street, Vancouver, BC V6E 4A4 Canada (the “Company”),

WHEREAS:

(A) The Company wishes to retain the Service Provider, on a non-exclusive basis,
to perform certain services for, and on behalf of, the Company; and

(B) The parties have mutually agreed to evidence the terms of service to be
provided by the Service Provider to the Company by this Agreement;

WITNESSES that in consideration of the respective covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the parties mutually
agree as follows:

1. Engagement

1.1

The company hereby retains the Service Provider to provide services to the
company and the Service Provider agrees to be so retained, upon and subject to
the terms and conditions hereinafter set forth for the duration of this
Agreement for the term of 6 months commencing on the Date of this Agreement;

2. Duties of the Service Provider

2.1

In consideration of the Company’s payment of the Service Provider’s
remuneration, the Service Provider agrees to perform the duties and
responsibilities outlined in this Agreement in accordance with the general
directions of the Chairman, Chief Executive Officer and officers of the Company.

    2.2

The Service Provider will perform the following services (the “Services”):


--------------------------------------------------------------------------------

(a) develop and maintain professional relationships for the Company which will
allow the Company to effectively communicate with potential acquisition targets
including but not limited to natural gas and crude oil producing properties.

(b) assist in the locating and presenting of oil and gas exploration targets,
lands, projects, partnering, etc, whether by email or web-links, through
existing or new relationships, or by any other means; and

(c) such other similar services that the Company and the Service Provider may
mutually agree upon from time to time.

2.3

The Service Provider covenants that all Services provided pursuant to this
Agreement will adhere to relevant securities legislation, regulations and
policies of all appropriate and relevant regulatory Bodies.

    2.4

The Service Provider acknowledges that flexibility is required with regards to
the duties assigned from time to time. The Service Provider agrees that duties
may be modified by the Company from time to time and that changes in the Service
Provider’s assigned duties shall not constitute constructive dismissal
hereunder, further, the execution of those new duties may and can generate
increased monthly fees or one-time “a-la-carte” duties outside the scope of this
document as agreed to by both parties.

    3.

Remuneration

    3.1

In consideration for the services the Company will pay to the Service Provider a
one-time payment of seven hundred and fifty thousand shares (750,000) of
restricted common stock in Enertopia Corporation. The shares will be placed
under the name of “Stewart Briggs Smith”. The company agrees that upon execution
of the Agreement, the shares will be considered earned in full by Stewart Briggs
Smith. The Company agrees that the shares were issued as payment for the Service
Provider's agreement to consult to the Company, and are non-refundable, non-
cancellable, non-apportion able and the shares are not and shall not be
construed as a prepayment for future services. The Company also agrees that if
the Agreement is terminated for any reason, the shares cannot and will not be
requested to be returned to the Company.

    3.2

Should the Company request, or the Service Provider’s workload necessitates, a
change in the scope of services, the parties shall meet and confer in a good
faith attempt to modify this agreement and provide commensurate compensation for
any changes in workload service level, and will result in the amendment of this,
or other sections, of this document to reflect the mutually agreed
modifications.

    3.3

The Service Provider hereby acknowledges that he is responsible for remitting
his own taxes and any contributions required by law to be remitted, and the
Company will have no responsibility in respect of any failure by the Service
Provider to properly remit such amounts when due, and the Service Provider
agrees to indemnify and save the Company harmless from and against assessments,
losses or penalties actually incurred by the Company in this respect.


--------------------------------------------------------------------------------


3.4

Any and all expenses paid by the consultant, which will be billed to the company
must be approved ahead of time, in writing.

    4.

Confidential Information

    4.1

The Service Provider, in performing the Services, hereby covenants, agrees and
acknowledges as follows:

(a) The Service Provider has and will have access to and will participate in the
development of or be acquainted with confidential or proprietary information and
trade secrets related to the business of the Company, its subsidiaries and
affiliates (collectively, the “Companies”), including to but not limited to

  (i)

business plans, operating plans, marketing plans, financial reports, operating
data, budgets, wage and salary rates, pricing strategies and information, terms
of agreements with suppliers or customers and others, customer lists, patents,
devices, reports, correspondence, tangible property and specifications owned by
or used in the businesses of one or more of the Companies and

        (ii)

information pertaining to future developments such as, but not limited to,
research and development, exploration, acquisitions, divestitures, future
marketing, distribution, delivery plans or ideas, and potential new business
strategies and

        (iii)

other tangible and intangible property, which are used in the business and
operations of the Companies but not made publicly available.


  (b)

The information and trade secrets relating to the business and operation fo the
Companies described herein above in this section are hereinafter referred to
collectively as the “Confidential Information”, provided that the term
Confidential Information will not include any information (i) that is or becomes
generally publicly available (other than as a result of violation of the
Agreement by Service Provider) or (ii) that the Service Provider receives on a
non-confidential basis from a source (other than the Company, its affiliates or
representatives) that is not known by him to be bound by an obligation of
secrecy or confidentiality to the Companies or any of them;

        (c)

The Service Provider will not disclose, use or continue to make known for its or
another’s benefit any Confidential Information or use such Confidential
Information in any way except in the best interests of the Company in the
performance of the Service Provider’s duties under this Agreement. The Service
Provider may disclose Confidential Information when required by applicable law
or judicial process, but only after notice to the Company of the Service
Provider’s intention to do so and opportunity for the Company to challenge or
limit the scope of the disclosure;

        (d)

The Service Provider acknowledges and agrees that a remedy at law for any breach
or threatened breach of the provisions of this section would be inadequate and,
therefore, agrees that the Company will be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach; provided, however, that nothing contained herein will be
construed as prohibiting the Company from pursuing any other rights and remedies
available for such breach or threatened breach;


--------------------------------------------------------------------------------


  (e)

The Service Provider agrees that at the request of the Company, the Service
Provider will forthwith return to the Company all Confidential Information,
documents, correspondence, notebooks, reports, computer programs and all other
materials and copies thereof (including computer discs and other electronic
media) relating in any way to the business of the Company in any way developed
or obtained by the Service Provider during the period of its engagement with the
Company;

        (f)

the obligations of the Service Provider under this section will survive the
expiration or termination of this Agreement and will terminate five years after
the termination of this Agreement; and

        (g)

the Service Provider hereby expressly agrees that the foregoing provisions of
this section will be binding upon the Service Provider’s successors and legal
representatives.


5.

Acknowledgement of Special Relationship

5.1 The Service Provider acknowledges that he is in a special relationship with
the Company and hence will be privy to the specific confidential information
about corporate developments. The Service Provider agrees that he will not trade
any securities of the company unless any material information or changes have
first been released to the public, and secondly that in the event of termination
of this agreement, the Service Provider will keep confidential such information
until it is publicly disclosed. Notwithstanding the generality of the foregoing
the Service Provider will ensure that any trading which he does in the Company’s
securities is done in compliance with all applicable securities laws.

6.

Term

    6.1

This Agreement will be for an initial term of six months.

    7.

Termination

    7.1

This Agreement may be terminated at any time, without prejudice to the right to
claim damages, by the non-defaulting party of either the Company or the Service
Provider.

    7.2

Upon notice of termination, the Service Provider will provide the Company with
all such information and assistance as the Company reasonably requires (at the
Company’s expense) to continue the operations of the Company which have been
conducted by the Service Provider pursuant to this Agreement with the least
disruption in the most efficient manner possible. Such information and
assistance will include but not be limited to assisting the Company with the
training of an employee of the Company who will perform services similar to the
Service Provider, the Service Provider may receive fair compensation of any
excess travel or time required to perform such transitional training.

    8.

Notice


--------------------------------------------------------------------------------


8.1

Every notice, request, demand or direction (each, for the purposes of this
section, a “notice”) to be given pursuant to this Agreement by any party to
another will be in writing and will be delivered or sent by registered or
certified mail postage prepaid and mailed in any government post office or by
e-mail, telex, telegram, cable or other similar form of written communication,
in each case, addressed as applicable as follows:

   

If to the Service Provider:

   

Stewart Briggs Smith, 4432 Merrick Run Lane, Valrico, FL 33596, Email
Info@olibrigroup.com

   

If to the Company:

   

Enertopia Corporation, #950 - 1130 West Pender Street, Vancouver, BC V6E 4A4
Canada Email mcallister@utopia2030.com

   

or to such other address as is specified by the particular party by notice to
the other.

    8.2

Any notice delivered or sent in accordance with this section will be deemed to
have been given and received:


  (a)

if delivered, on the day of delivery,

        (b)

if mailed, on the earlier of the day of receipt or the sixth business day after
the day of mailing, or

        (c)

if sent by email, telex, telegram, cable or other similar form of written
communication, on the first business day following the day of transmittal.

8.3 If a notice is sent by mail and mail service is interrupted between the
point of mailing and the destination by strike, slowdown, force majeure or other
cause within two days before or after the time of mailing, the notice will not
be deemed to be received until actually received, and the party sending the
notice will use any other service which has not been so interrupted or will
deliver the ntice in order to ensure prompt receipt.

9.

General

    9.1

The parties hereby agree to comply with the provisions of the Securities Act and
other applicable securities legislation and in no case will advise an investor
to purchase or sell securities of the Company.

    9.2

This Agreement will ensure to the benefit of and be binding upon the respective
legal representatives, successors and permitted assigns of both parties.

    9.3

Time is of the essence in the performance of each obligation under this
Agreement.

    9.4

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.


--------------------------------------------------------------------------------


9.5

The Service Provider shall not assign any right, benefit or interest in this
Agreement without the written consent of the Company, and any purported
assignment without such consent will be void.

    9.6

The Service Provider acknowledges and agrees that the Company may direct the
Service Provider to provide the services to any of it subsidiaries, and the
Company may direct that such other subsidiary or related companies pay the
Service Provider directly.

    9.7

This agreement may be executed in any number of counterparts with the same
effect as if all parties to this Agreement had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument.

    9.8

Each party hereto shall be responsible for its own expenses unless pre-approved
by the Company.

   

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.

The Company

PER: ______________________________

PRINT:                                                         TITLE:

Service Provider

PER: ______________________________
         Stewart Briggs Smith
         Olibri Acquisitions

Agreed and accepted this 4th day of October, 2013.

--------------------------------------------------------------------------------